

114 S557 IS: Accelerated Learning Act of 2015
U.S. Senate
2015-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 557IN THE SENATE OF THE UNITED STATESFebruary 25, 2015Mr. Franken introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo promote Advanced Placement and International Baccalaureate programs.
	
 1.Short titleThis Act may be cited as the Accelerated Learning Act of 2015.
 2.PurposeIt is the purpose of this Act— (1)to raise student academic achievement through accelerated learning programs, including Advanced Placement and International Baccalaureate programs, by increasing the number of teachers serving high-need schools who are qualified to teach Advanced Placement or International Baccalaureate courses;
 (2)to increase the number of students attending high-need schools who enroll and succeed in Advanced Placement or International Baccalaureate courses and Advanced Placement or International Baccalaureate examinations;
 (3)to support efforts by States and local educational agencies to increase the availability of, and enrollment in, Advanced Placement or International Baccalaureate courses and pre-Advanced Placement or pre-International Baccalaureate courses in high-need schools; and
 (4)to provide high-quality professional development for teachers of Advanced Placement or International Baccalaureate courses and pre-Advanced Placement or pre-International Baccalaureate courses in high-need schools.
			3.Funding
 distribution ruleFrom amounts appropriated under section 8 for a fiscal year, the Secretary shall give priority to funding activities under section 4 and shall distribute any remaining funds under section 5.
		4.Advanced
			 Placement examination fee program
			(a)Grants
 authorizedFrom amounts made available under section 3 for a fiscal year, the Secretary shall award grants to State educational agencies having applications approved under this section to enable the State educational agencies to reimburse low-income students to cover part or all of the costs of Advanced Placement or International Baccalaureate examination fees, if the low-income students—
 (1)are enrolled in an Advanced Placement or International Baccalaureate course; and
 (2)plan to take an Advanced Placement or International Baccalaureate examination.
				(b)Award
 basisIn determining the amount of the grant awarded to a State educational agency under this section for a fiscal year, the Secretary shall consider the number of children eligible to be counted under section 1124(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333(c)) in the State in relation to the number of such children so counted in all States.
			(c)Information
 disseminationA State educational agency that is awarded a grant under this section shall make publicly available information regarding the availability of Advanced Placement or International Baccalaureate examination fee payments under this section, and shall disseminate such information to eligible secondary school students and parents, including through secondary school teachers and counselors.
 (d)ApplicationsEach State educational agency desiring to receive a grant under this section shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require. At a minimum, each State educational agency application shall—
 (1)describe the Advanced Placement or International Baccalaureate examination fees the State educational agency will pay on behalf of low-income students in the State from grant funds awarded under this section;
 (2)provide an assurance that any grant funds awarded under this section shall be used only to pay for Advanced Placement or International Baccalaureate examination fees; and
 (3)contain such information as the Secretary may require to demonstrate that the State educational agency will ensure that a student is eligible for payments authorized under this section, including ensuring that the student is a low-income student.
 (e)RegulationsThe Secretary shall prescribe such regulations as are necessary to carry out this section.
			(f)Report
				(1)In
 generalEach State educational agency awarded a grant under this section shall, with respect to each Advanced Placement or International Baccalaureate course subject, annually report to the Secretary the following data for the preceding year:
 (A)The number of students in the State who are taking an Advanced Placement or International Baccalaureate course in such subject.
 (B)The number of Advanced Placement or International Baccalaureate examinations taken by students in the State who have taken an Advanced Placement or International Baccalaureate course in such subject.
 (C)The number of students in the State scoring at each level on Advanced Placement or International Baccalaureate examinations in that subject, disaggregated by race, ethnicity, sex, English proficiency status, and socioeconomic status.
 (D)Demographic information regarding students in the State taking Advanced Placement or International Baccalaureate courses and Advanced Placement or International Baccalaureate examinations in that subject, disaggregated by race, ethnicity, sex, English proficiency status, and socioeconomic status.
					(2)Report to
 congressThe Secretary shall annually compile the information received from each State educational agency under paragraph (1) and report to the authorizing committees of Congress regarding the information.
				(g)BIA as
 SEAFor purposes of this section, the Bureau of Indian Affairs shall be treated as a State educational agency.
			5.Advanced
			 Placement incentive program grants
			(a)Grants
			 authorized
				(1)In
 generalFrom amounts made available under section 3 for a fiscal year, the Secretary shall award grants, on a competitive basis, to eligible entities to enable such entities to carry out the authorized activities described in subsection (e).
				(2)Duration,
			 renewal, and payments
 (A)DurationThe Secretary shall award a grant under this section for a period of not more than 3 years.
 (B)RenewalThe Secretary may renew a grant awarded under this section for an additional period of not more than 2 years, if an eligible entity—
 (i)is achieving the objectives of the grant; and
 (ii)has shown improvement against baseline data on the performance measures described in subparagraphs (A) through (E) of subsection (g)(1).
 (C)PaymentsThe Secretary shall make grant payments under this section on an annual basis.
					(b)Definition of
 Eligible entityThe term eligible entity means—
 (1)a State educational agency;
 (2)a local educational agency; or
 (3)a partnership consisting of—
 (A)a national, regional, or statewide nonprofit organization, with expertise and experience in providing Advanced Placement or International Baccalaureate course services; and
 (B)a State educational agency or local educational agency.
					(c)Application
				(1)In
 generalEach eligible entity desiring a grant under this section shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require.
 (2)ContentsThe application shall, at a minimum, include a description of—
 (A)the goals and objectives for the project supported by the grant under this section, including—
 (i)increasing the number of teachers serving high-need schools who are qualified to teach Advanced Placement or International Baccalaureate courses;
 (ii)increasing the number of Advanced Placement or International Baccalaureate courses that are offered at high-need schools; and
 (iii)increasing the number of students attending a high-need school, particularly low-income students, who enroll and succeed in—
 (I)Advanced Placement or International Baccalaureate courses; and
 (II)if offered by the school, pre-Advanced Placement or pre-International Baccalaureate courses;
 (B)how the eligible entity will ensure that students have access to courses, including pre-Advanced Placement or pre-International Baccalaureate courses, that will prepare students to enroll and succeed in Advanced Placement or International Baccalaureate courses;
 (C)how the eligible entity will provide professional development for teachers that will further the goals and objectives of the grant project;
 (D)how the eligible entity will ensure that teachers serving high-need schools are qualified to teach Advanced Placement or International Baccalaureate courses;
 (E)how the eligible entity will provide for the involvement of business and community organizations and other entities, including institutions of higher education, in carrying out the activities described in subsection (e);
 (F)how the eligible entity will use funds received under this section; and
 (G)how the eligible entity will evaluate the success of the grant project.
 (d)PriorityIn awarding grants under this section, the Secretary shall give priority to applications from eligible entities that—
 (1)are part of a statewide or districtwide strategy, as applicable, for increasing the availability of Advanced Placement or International Baccalaureate courses, and pre-Advanced Placement or pre-International Baccalaureate courses, in high-need schools;
 (2)demonstrate a focus on increasing the availability of Advanced Placement or International Baccalaureate courses in the core academic subjects; and
 (3)propose to carry out activities that target high-need schools.
				(e)Authorized
			 activities
				(1)In
 generalEach eligible entity that receives a grant under this section shall use the grant funds to carry out activities designed to increase—
 (A)the number of qualified teachers serving high-need schools who are teaching Advanced Placement or International Baccalaureate courses; and
 (B)the number of students attending high-need schools who enroll in, and succeed in the examinations for, such courses, including through reimbursing low-income students attending high-need schools for part or all of the cost of Advanced Placement or International Baccalaureate examination fees.
					(2)Allowable
 activitiesIn addition to the activities described in paragraph (1), an eligible entity that receives a grant under this section may use grant funds for—
 (A)high-quality teacher professional development, in order to expand the pool of teachers in the participating State, local educational agency, or high-need school who are qualified to teach Advanced Placement or International Baccalaureate courses, including through innovative models such as online academies and training institutes;
 (B)pre-Advanced Placement or pre-International Baccalaureate teacher and counselor high-quality professional development in secondary school to prepare students for success in Advanced Placement or International Baccalaureate courses, and in institutions of higher education;
 (C)coordination and articulation between grade levels to prepare students to enroll and succeed in Advanced Placement or International Baccalaureate courses;
 (D)the purchase of instructional materials for Advanced Placement or International Baccalaureate courses;
 (E)activities to increase the availability of, and participation in, online Advanced Placement or International Baccalaureate courses;
 (F)carrying out the requirements of subsection (g); and
 (G)in the case of an eligible entity described in subsection (b)(1), awarding subgrants to local educational agencies to enable the local educational agencies to carry out authorized activities described in subparagraphs (A) through (F).
 (f)ContractsAn eligible entity that is awarded a grant to provide online Advanced Placement or International Baccalaureate courses under this section may enter into a contract with an organization to provide the online Advanced Placement or International Baccalaureate courses, including contracting for necessary support services.
			(g)Collecting and
			 reporting requirements
 (1)ReportEach eligible entity receiving a grant under this section shall collect and report to the Secretary annually such data regarding the results of the grant as the Secretary may reasonably require, including—
 (A)the number of students served by the eligible entity enrolling in Advanced Placement or International Baccalaureate courses and pre-Advanced Placement or pre-International Baccalaureate courses, disaggregated by grade level of the student, and the grades received by such students in the courses;
 (B)the number of students taking an Advanced Placement or International Baccalaureate examination and the distribution of scores on those examinations, disaggregated by the grade level of the student at the time of examination;
 (C)the number of teachers who are currently, as of the date of the report, receiving training to teach Advanced Placement or International Baccalaureate courses and will teach such courses in the next school year;
 (D)the number of teachers becoming qualified to teach Advanced Placement or International Baccalaureate courses; and
 (E)the number of qualified teachers who are teaching Advanced Placement or International Baccalaureate courses in high-need schools served by the eligible entity.
					(2)Reporting of
 dataEach eligible entity receiving a grant under this section shall report the data required under paragraph (1)—
 (A)disaggregated by subject area;
 (B)in the case of student data, disaggregated in the same manner as information is disaggregated under section 1111(b)(2)(C)(v) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)(v)); and
 (C)in a manner that allows for an assessment of the effectiveness of the grant program.
 (h)EvaluationThe Secretary, acting through the Director of the Institute of Education Sciences, shall, in consultation with the relevant program office at the Department, evaluate the implementation and impact of the activities supported under this section, including progress as measured by the performance measures established under subparagraphs (A) through (E) of subsection (g)(1).
			(i)Matching
			 requirement
				(1)In
 generalNotwithstanding paragraph (3), each eligible entity that receives a grant under this section shall provide toward the cost of the activities assisted under the grant, from non-Federal sources, an amount equal to 100 percent of the amount of the grant, except that an eligible entity that is a high-need local educational agency, as determined by the Secretary, shall provide an amount equal to not more than 50 percent of the amount of the grant.
				(2)Matching
 fundsThe eligible entity may provide the matching funds described in paragraph (1) in cash or in-kind, fairly evaluated, but may not provide more than 50 percent of the matching funds in-kind. The eligible entity may provide the matching funds from State, local, or private sources.
 (3)WaiverThe Secretary may waive all or part of the matching requirement described in paragraph (1) for any fiscal year for an eligible entity if the Secretary determines that applying the matching requirement to such eligible entity would result in serious hardship or an inability to carry out the authorized activities described in subsection (e).
				6.Supplement, not
 supplantGrant funds provided under this Act shall supplement, and not supplant, other non-Federal funds that are available to assist low-income students to pay for the cost of Advanced Placement or International Baccalaureate examination fees or to expand access to Advanced Placement and pre-Advanced Placement courses or International Baccalaureate and pre-International Baccalaureate courses.
 7.DefinitionsIn this Act: (1)In generalExcept as otherwise provided, the terms used in this Act have the meanings given the terms in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
			(2)Advanced
 Placement or International Baccalaureate courseThe term Advanced Placement or International Baccalaureate course means—
 (A)a course of postsecondary-level instruction provided to middle or secondary school students, terminating in an Advanced Placement or International Baccalaureate examination; or
 (B)another highly rigorous, evidence-based, postsecondary preparatory program terminating in—
 (i)an examination or sequence of courses that are widely accepted for credit at institutions of higher education; or
 (ii)another examination or sequence of courses approved by the Secretary.
					(3)Advanced
 Placement or International Baccalaureate examinationThe term Advanced Placement or International Baccalaureate examination means an Advanced Placement examination administered by the College Board, an International Baccalaureate examination administered by the International Baccalaureate, or another such examination approved by the Secretary.
			(4)High-need
 schoolThe term high-need school means a secondary school—
 (A)with a demonstrated need for Advanced Placement or International Baccalaureate courses; and
 (B)that— (i)has a high concentration of low-income students; or
 (ii)is designated with a school locale code of 41, 42, or 43, as determined by the Secretary.
					(5)Low-income
 studentThe term low-income student means a student who is eligible for a free or reduced-price lunch under the school lunch program established under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.).
			8.Authorization of
 appropriationsThere are authorized to be appropriated to carry out this Act such sums as may be necessary for fiscal year 2016 and each of the 4 succeeding fiscal years.